Citation Nr: 1000365	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pleural plaques with calcification.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to April 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In June 2009, the Board remanded the above claim for 
additional development.  The case has now been returned for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In the June 2009 remand, the Board requested that the Veteran 
be afforded a VA examination that included information as to 
maximum exercise capacity (in terms of ml/kg/min oxygen 
consumption) with cardiorespiratory limitation, cor pulmonale 
(right heart failure), and pulmonary hypertension.  In each 
of these respects, the examination report is deficient in 
terms of information provided.  The Board is particularly 
concerned with the absence of information as to maximum 
exercise capacity, as the examiner noted the Veteran's 
disability "[p]revents" exercise.  The absence of the 
requested information constitutes a procedural defect 
requiring a further remand.  38 C.F.R. § 19.9 (2009); see 
also 38 C.F.R. § 4.97, Diagnostic Code 6833 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature, extent and severity of the his 
service-connected bilateral pleural 
plaques with calcification.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.

The examination should include pulmonary 
function testing, with results as to 
Forced Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)). 
The examiner must also comment on: 1) 
maximum exercise capacity (in terms of 
ml/kg/min oxygen consumption) with 
cardiorespiratory limitation, 2) cor 
pulmonale (right heart failure), 3) 
pulmonary hypertension, and 4) whether 
outpatient oxygen therapy is required.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed in a typewritten 
report.

2.  The examination report should then be 
reviewed to ensure that all requested 
information is included in the report.  If 
there are any deficiencies, the 
examination report must be returned to the 
examiner for completion.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



